REVERSE the order granting the motion to dismiss AND
                  REMAND this matter to the district court for further proceedings
                  consistent with this order.




                                                              Pickering
                                                                  -r‘



                                                              Saitta
                                                                          dk-
                  PARRAGUIRRE, J., concurring:
                                For the reasons stated in the SFR Investments Pool I, LLC v.
                  U.S. Bank, N.A.,    130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                  that respondent lost its lien priority by virtue of the homeowners
                  association's nonjudicial foreclosure sale. I recognize, however, that SFR
                  Investments    is now the controlling law and, thusly, concur in the
                  disposition of this appeal.



                                                              Parraguirre


                  cc: Hon. Stefany Miley, District Judge
                       Maier Gutierrez Ayon, PLLC
                       Akerman LLP/Las Vegas
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    a>